Campbell, G. J.,
delivered the opinion of the court.
The decree must be reversed. It is not warranted by the pleadings and proof. The ouly aspect in which the bill is maintained is that the bank, by reason of the action of McDonald, in co-operation with Lee, was disabled to become the grantee, as against Lee’s creditors, of his assets. The conclusion is irresistible that Lee’s purpose was to defraud, and that the bank, through McDonald, is chargeable with notice of this design; and because of this, the bank was not a bona fide purchaser. Hence, the bank is to be held answerable to Lee’s creditors for what it got by his fraudulent conveyance.
But the decree was improperly rendered against McDonald. He was, as to the transaction with Lee, the bank, and, because of this, the bank, not he, is chargeable, as trustee, of what was conveyed to it by Lee.
The decree is wrong in fixing the value of the property conveyed by Lee at the price agreed on between Lee and the-bank, in view of the evidence that it was worth less. All that the bank is answerable for is the just value of property it disposed of, and property yet on hand may'- be decreed to be sold.
Decree reversed, and cause remanded, with direction for a decree to be made in accordance with this opinion, unless the complainants will take a decree here, as they may, for the sum shown by the evidence to have been realized by the bank from the assets conveyed by Lee to it, and for the sede of property in its hands, derived from Lee, not disposed of by it.